      Case 2:21-cv-00195-SAB     ECF No. 12    filed 09/07/21   PageID.43 Page 1 of 3



 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                                 Sep 07, 2021
 4                                                                     SEAN F. MCAVOY, CLERK



 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 RAYMOND WETMORE-TINNEY,                        No. 2:21-CV-00195-SAB
10                Petitioner,
11        v.                                       ORDER DISMISSING ACTION
12                                                 WITHOUT PREJUDICE
13 SUPERIOR COURT, JOHN DOE, JANE
14 DOE, SPOKANE PROSECUTORS’
15 OFFICE, SPOKANE COUNTY JAIL and
16 JAIL COMMANDER BARBER,
17                Respondents.
18
19        Before the Court is Petitioner’s Response to the Order to show cause why
20 this action should not be dismissed. ECF No. 11. Petitioner, a pre-trial detainee at
21 Spokane County Detention Services, is proceeding pro se and in forma pauperis;
22 Respondents have not been served.
23        By Order filed July 30, 2021, the Court found that federal intervention in
24 Petitioner’s pending state court criminal proceedings was not warranted under
25 Younger v. Harris, 401 U.S. 37, 41 (1971). ECF No. 10. Petitioner had initiated
26 this action with a Petition for Writ of Mandamus. ECF No. 1. He now
27 acknowledges that a Habeas Corpus Petition pursuant to 28 U.S.C. § 2241 is the
28 appropriate vehicle to challenge pre-trial confinement.

     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 1
        Case 2:21-cv-00195-SAB     ECF No. 12    filed 09/07/21   PageID.44 Page 2 of 3



 1         Nevertheless, Petitioner has presented no facts from which this Court could
 2 infer that federal habeas relief is warranted at this time. Petitioner asserts, “There is
 3 a clear absence of a[n] adequate, effective state remedy, which would cause
 4 extraordinary harm/irreparable harm.” ECF No. 11 at 2. He then describes the
 5 health of his mother and his efforts to “help keep her out of a nursing home.” Id.
 6         Petitioner claims that “the state is using false fta’s [presumably accusations
 7 that Petitioner failed to appear at hearings] and false charges to keep him
 8 incarcerated in jail at the time of issuance.” Id. Petitioner presents no factual
 9 support for his assertions, arguing only that he is being “deni[ed] his presumtion
10 [sic] of innocence” and his “8th Amend, and Due process and Equal Protection of
11 laws” are being violated. Id. He requests discovery. Id.
12         Although Petitioner avers that “due process and bail claims are immediately
13 reviewable in federal court,” id. at 3-4, he offers no facts from which the Court
14 could infer that he has been denied due process or subjected to excessive bail
15 without a constitutional hearing. Furthermore, Petitioner argues that Younger
16 abstention is not applicable to his case, but he does not support his argument with
17 any facts. Id. at 5.
18         Petitioner claims that he is entitled to the relief he seeks “because he is
19 innocent of these false new charges and never found guilty and never comitted
20 [sic] a crime as Exhibit 1 page 2 at 4 states.” Id. Petitioner’s unsupported, self-
21 serving declarations provide no basis for this Court to intervene in his state court
22 criminal proceedings.
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 2
      Case 2:21-cv-00195-SAB     ECF No. 12    filed 09/07/21    PageID.45 Page 3 of 3



 1        Therefore, for the reasons set forth above and in the Order to Show Cause,
 2 ECF No. 10, IT IS HEREBY ORDERED:
 3        1.    This action is DISMISSED without prejudice to Petitioner seeking
 4 appropriate relief in his state court criminal proceedings.
 5        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,
 6 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
 7 that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
 8 taken in good faith and there is no basis upon which to issue a certificate of
 9 appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
10 appealability is therefore DENIED.
11
12
13
14
15
                                   Stanley A. Bastian
16                         Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 3
